Exhibit 10.44

VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016


February 23, 2016


Ms. Lauren Goldberg
23 W. 73rd Street, #508
New York, NY 10023


RE: Terms of Employment


Dear Ms. Goldberg:


The following sets forth an amendment to the terms and conditions of your
employment (the “Amendment”) with VEREIT, Inc. (the “Company”), as set forth in
your employment agreement dated May 21, 2015, which became effective as of May
26, 2015 (the “Agreement”). The definition of “Good Reason” contained in the
Agreement is hereby replaced in its entirety by the following:


“Good Reason” means (i) a reduction in your Base Salary or Target Bonus
percentage, (ii) a reduction in your title or a material diminution in your
duties, responsibilities or authorities, or (iii) the relocation of your primary
place of employment to a location that is more than 50 miles from the location
of the Company’s offices in New York, New York, as of the date hereof; provided
that no event will constitute Good Reason unless (A) you have given the Company
written notice setting forth the conduct of the Company that is alleged to
constitute Good Reason, within thirty (30) days of the first date on which you
have knowledge of such conduct, and (B) the Company fails to cure such conduct
within thirty (30) days following the date on which such written notice is
provided.


The Agreement remains in full force and effect in all other respects.




Sincerely,




/s/ Glenn Rufrano
 
Glenn Rufrano
 
Chief Executive Officer
 
VEREIT, Inc.
 



    
Accepted By:


/s/ Lauren Goldberg
 
Lauren Goldberg
 





